DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 9-16) in the reply filed on 11/03/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites :
“… (c) modifying the data to include a receptacle for selected die; (d) additively manufacturing the dental model from the modified data; (e) inserting the selected die into the receptacles to form a model and die assembly; and (f) thermoforming a dental aligner from the polymer sheet on the model and die assembly” .  

It is unclear of the distinction between a model versus dental model as claimed. Applicant is urged to clarify this in the next action. Furthermore, the dependent claims 10-18 which are rejected as being dependent upon the rejected based claim 9. 
Claim 18 recites “said model comprises a dental model having a top portion configured as a set of human teeth on which said dental aligner can be formed” and this limitation is vague and indefinite as it is unclear whether “a dental model” as now claim 18 is any distinct from the “unique dental model” as recited in claim 9, line 3. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over  either one of Sambu et al (US 7,481,647 B2) in view Hochsmann et al (US 2005/0017394 A1) in view of  either one of Skamser et al (US 2019/0163060 A1) or Hillard (US 2008/0141534 A1). 
For claim 9 and 14-15, Sambu et al teach method of making or fabricating 3D objects (via stereo lithography)  pertaining to dental appliance (see Figure 1-5 formation of one or more objects 132; col 1 lies 55 to col 9 lines 50; Figs 1-4), including receiving data for a unique dental model (see col 6 lines 45  describes translating design into commands to form desired shape object), and such process is able to form any desired shaped object (with given command, thus would include modification to the data to include changes which maybe “receptacles” as claimed). 
Sambu is silent to inserting the selected die into the receptacle to form a model and die assembly and thermoforming a dental aligner from the polymer sheet material on the model and die assembly. 
Hochsmann et al teach 3D forming of die for thermoforming ([0058], claim 10). 
Skamser et al teach it is known to print a mold of the dental arch and further thermoform the appliance (see [0004]). Hillard teaches thermoforming dies for thermoforming sheet into aligner or forming specific features in the aligner (see abstract; Fig 7-14, item 14-thermoforming station, and [0008]-[0058], [0068]-[0072]).
It would obvious to use 3D printing taught by either one of Sambu/Hochsmann, for forming structure of a mold (die) (such as receptacle as claimed), and  further using those mold structure in the thermoforming process to final forming a dental aligner, as suggested by Skamser et al./Hillard, for efficiently shaping desired type of dental aligner. 
Claim 10 pertains to commonly known steps of thermoforming, which it would involve separating steps of the die from the model formed (also see Hillard). Claim 11 -12 are vague as claim 1 does not clearly provides the connection between step c-d to e-f.  Claim 13 would be obvious modification in shape of the mold (receptacle) based on the type of final article being produced. As for claim 16, Sambu further teaches top-down stereolithographic process (Fig 4), thus bottom down process by continuous liquid interface would have been obvious as an alternative to top-down, thus there is no novelty. Claim 17 pertaining to selecting known materials for die either polymer or metals and such would have been obvious in view combination as Hochsmann does not limit type of material used for forming the die. Claim 18 is vague as provided above and therefore, clarification is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743